Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-26 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/30/2021 is being considered by the examiner.

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  
 	The claim ends with semicolon instead of a period.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Totah et al. (U.S. Patent No. 11,050,570, hereinafter Totah).
 	With respect to claim 1, Totah discloses a method of authorizing a write command to a process control device in a distributed process control system (DCS) including at least one Totah, col. 1, line 61-col. 2, line 59, “…an interface authenticator…enables a controlled set of commands to be provided to and executed by a device.”; col. 6, lines 21-32, “The interface authenticator 102 may be used intermittently by device owners, authorized service personnel, ad system administrators for controlled access to various sensitive features and functions of the device 104.”).
Totah does not explicitly mention authenticating the authenticate first user using biometric authentication and second user based on a biometric input of the second user; and releasing the write command for execution on the process control device upon determining a match between the biometric input of the second user and a biometric identifier in a profile of the second user. 
However, biometric authentication for user is old and well-known in the art.  Moreover, Totah discloses the “authorized service personnel” for controlled access to various sensitive features and functions of the device (e.g. Totah, col. 6, lines 21-24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the biometric authentication of the authorized personnel to ensure the service personnel is authenticated and authorized before controlled access to various sensitive features and functions of the device is authorized (Totah, col. 6, lines 21-24).

 	However, Examiner takes Office Notice that it is well-known in the art to identify the right authorized personnel taught Totah (e.g. right operator for particular user accounts) to derive the claimed feature to ensure the right authorized personnel to authenticate the user request. 	With respect to claim 3, Totah discloses the method of claim 1, further including querying a user manager component to determine whether the first user has a set of permissions that allows the first user to generate the write command to the process control device; and receiving a biometric input of the first user and determining a match between the biometric input of the first user and a biometric identifier in a profile of the first user in a user manager database (e.g. Totah, col. 6, lines 21-33).
 	With respect to claim 5, Totah does not explicitly disclose the method of claim 1, wherein authenticating the second user includes receiving at a first workstation a biometric input of the second user and transmitting the biometric input of the second user to a second workstation, wherein the biometric input of the second user is checked against a biometric identifier of a user profile of the second user at the second workstation; wherein the first workstation is remote from the second workstation. 
However, Examiner takes Office Notice that remote authentication using biometric is old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to ensure the authorized service personnel taught by Totah is authorized service personnel. 	With respect to claim 6, Totah discloses the method of claim 5, further including authenticating the first user based on a biometric input of the first user, wherein the biometric identifier of a user profile of the first user is checked against the biometric input of the first user. 
However, Examiner takes Office Notice that remote authentication using biometric is old and well-known, it would have been obvious to one of ordinary skill in the art before the 
Totah does not explicitly mention querying the user manager table for a profile of a third user based on a relationship identifier of the second user and releasing the write command for execution on the process control device upon determining a match between a biometric input of the third user and a biometric identifier in a profile of the third user in the user manager table. 
However, Totah discloses the “authorized service personnel” for controlled access to various sensitive features and functions of the device (e.g. Totah, col. 6, lines 21-24).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the biometric authentication of the authorized 

 	With respect to claim 15, Totah discloses the method of claim 1, wherein intercepting a write command to a process control device issued by a first user includes intercepting a write command to a process control module of the process control device ( e.g. Totah, col. 6, lines 21-33).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TONGOC TRAN/Primary Examiner, Art Unit 2434